Per Curiam.
This is an action to recover damages for personal injuries. At the close of the plaintiff’s evidence, the defendants severally challenged its legal sufficiency, and a judgment was entered in favor of the several defendants for their respective costs. The plaintiff has appealed.
The judgment was entered on February 28, 1910. On March 15 following, the appellant and the .respondents, through their respective counsel, stipulated as to the facts “testified to by plaintiff’s .witnesses.” The statement was certified on April 19, by the judge before whom the case was tried, it was filed on July 2 following, and has not been served on any of the respondents. The respondents have moved to strike the statement, on the ground that it was not filed or served within the time prescribed by law.
The motion is well taken. A reference to the dates will disclose that the statement was not filed within thirty days after the entry of the judgment, and that more than four *369months elapsed before it was filed. The statement will be stricken. Rem. & Bal. Code, §§ 389, 393; State v. Aschenbrenner, 45 Wash. 125, 87 Pac. 1118; McDonald v. Van Houten, 59 Wash. 593, 110 Pac. 428.
This leaves no question for our determination, and the judgment is therefore affirmed.